DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a spectrum preparation unit”, the “a physical quantity measurement unit”, the “a gas concentration measurement unit”, and the “a physical quantity correction unit” in claim 1; the “a polynomial approximation unit” and the “a differential spectrum preparation unit” in claim 2; and the “a concentration sensor” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a spectrum preparation unit”, the “a physical quantity measurement unit”, the “a gas concentration measurement unit”, and the “a physical quantity correction unit” in claim 1.
“a polynomial approximation unit” and the “a differential spectrum preparation unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-14; these claims invokes 112(f) as discussed above. The claims provide for the “a spectrum preparation unit”; the “a physical quantity measurement unit”; the “a gas concentration measurement unit”; the “a physical quantity correction unit”; the “a polynomial approximation unit” and the “a differential spectrum preparation unit” but in the specification does not show clearly the structures for these "unit" to perform the claimed inventions. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claims are rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

For examination purposes, the Examiner will consider these limitations the “a spectrum preparation unit”; the “a physical quantity measurement unit”; the “a gas concentration measurement unit”; the “a physical quantity correction unit”; the “a polynomial approximation unit” and the “a differential spectrum preparation unit” such as computers equipped with signal processing cards that operate with signal processing algorithms performing the acquisition, the data of the spectral profile, the mathematical calculation, digitization and processing of the signals acquired by the photodetector (see flow chart in figure 2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-19 is/are directed to a gas absorption spectrometer and spectroscopy method by using a mathematical formula or software for correcting at least one of the temperature and concentration of the measurement target gas based on the concentration of the mixed gas and thus an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The step of correcting or calculating described in claims 1-19, describe the concept of performing mathematical calculations, mathematical relationships/formulas (algorithm) by software or by hand, which corresponds to concepts identified as abstract ideas by the courts (e.g., a mathematical formula for calculating an alarm limit, Parker v. Flock, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp, Pty. Ltd. V. CLS Bank Inti, 134 S. Ct. 2347, 2355,110 USPQ2d 1978, 1981 (describing Flock as holding "that a mathematical formula for computing 'alarm limits' in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappas, 561 U.S. 593, 811-12, 95 USPQ2d 1001,1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook"; calculating the difference between local and average data values. In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); An example of a case identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981).
These limitations set forth in the claim fails to improve how to calculate or correct at least one of the temperature and concentration of the measurement target gas based on the concentration of the mixed gas by the recited technological field. It should be noted that in this case, the formula or software is novel, yet is an abstract idea. None of the additional elements amounts to significantly more than the exception. The steps merely correct or calculate a result using a novel equation and do not add any meaningful limits on use of the equation. Therefore, the claims are directed to an abstract idea.

Claims 2-13 and 15-19, which are dependent on the rejection claims 1 and 14, and includes all the limitations of claims 1 and 14. Therefore, claims 2-13 and 15-19 recite the same abstract idea as claims 1 and 14. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al (US 2015/0338342) in view of Pehler et al (US 2019/0011354).
Regarding claims 1 and 14; Muramatsu et al discloses a gas absorption spectrometer and method (abstract and paragraph [0001]: e.g., gas absorption spectroscopic system and method for measuring the concentration, temperature, pressure and other properties of target gas, based on a laser light absorption spectrum of the gas), comprising:
a wavelength tunable light source (12 @ figure 1);
a light source control unit (14 @ figure 1) configured to change a wavelength of light emitted from the light source (12 @ figure 1);
a gas cell (11 @ figure 1) configured to have a measurement object gas (paragraph [0048]:e.g., a gas cell 11 which contains target gas or through which the target gas is passed) introduced thereto;
a photodetector (13 @ figure 1) configured to detect intensity of light emitted from the light source (12 @ figure 1) and having passed through the gas cell (11 @ figure 1 and paragraph [0027]: e.g., photodetector for detecting the intensity of light generated by the light source and transmitted through target gas);
a spectrum preparation unit (S3 @ figure 2 and paragraph [0033]: e.g., an absorption peak centering on a wavelength specific to the target gas appears in the spectrum profile of the light detected by the photodetector (this profile corresponds to the "curve representing a change in the intensity of the light detected by the photodetector with a change in the wavelength varied by the light source controller") and/or paragraph [0049]: e.g., the change in this electric signal forms the aforementioned spectrum profile (Step S3).  Based on the data representing this spectrum profile, the analyzer 16 performs the following mathematical operations) configured to prepare an absorption spectrum (figures 5-8) of the measurement object gas (e.g., target gas) from a change in the light intensity relative to the change in the wavelength by the light source control unit (14 @ figure 1 and paragraph [0033]: e.g., "curve representing a change in the intensity of the light detected by the photodetector with a change in the wavelength varied by the light source controller");
a physical quantity measurement unit (figure 2 and paragraphs [0056] and [0030]: e.g., a physical quantity determiner for determining at least one among the temperature, concentration and pressure of the target gas, based on the nth order derivative curve) configured to measure at least one of a temperature and a concentration of the measurement target gas based on an absorption spectrum of the measurement target gas (flowchart @ figure 2 and paragraph [0041]: e.g., a flowchart showing a procedure for measuring the concentration and other properties of target gas). See figures 1-8

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Muramatsu et al discloses all of feature of claimed invention except for a gas concentration measurement unit configured to measure a concentration of the mixed gas, wherein the measurement object gas containing a measurement target gas and a mixed gas other than the measurement target gas; and a physical quantity correction unit configured to correct at least one of the temperature and the concentration of the measurement target gas measured by the physical quantity measurement unit based on the concentration of the mixed gas. However, Poehler et al teaches that it is known in the art to provide a spectroscopic measuring device (1 @ figure 1) comprising a gas concentration measurement unit (computing unit [5 @ figure 1]) configured to measure a concentration of the mixed gas (paragraph [0044]: e.g., the measurement values output from the detector 4, are recorded and evaluated in the computing unit 5 to determine the concentrations of absorbing gases in the gas mixture that is arranged in the measuring cell 3 
of the spectroscopic measuring device 1), wherein the measurement object gas (3 @ figure 1) containing a measurement target gas (e.g., absorbing gases) and a mixed gas (paragraph [0044]: e.g., the concentrations of absorbing gases in the gas mixture) other than the measurement target gas (paragraphs [0001]- [0002]: e.g., trace gases such as NO, NO.sub.2, NO.sub.3 or O.sub.3 are covered by the term "absorbing gases"); and a physical quantity correction unit (computing unit 5 @ figure 1 and paragraph [0045]: e.g., ) configured to correct at least one of the temperature and the concentration of the measurement target gas (paragraph [0016]: e.g., the computing unit 5 is configured to perform the determination of the concentrations under 
definition of the calibration parameter as a function of a wavelength-dependent device parameter stored in the computing unit 5 and a wavelength-dependent correction factor defined as a function of the concentrations, wherein the computing unit is configured to perform a cycle comprising a sequence of steps) measured by the physical quantity measurement unit (figure 2 and paragraphs [0014]-[0015]: e.g., a theoretic wavelength-dependent function is defined by mathematically expressing the theoretically expected shape of the defined measurement value function on the basis of physical laws.  Therein the concentrations of the absorbing gases are included in the theoretical function as freely selectable parameters…determining the concentration is performed for only one absorbing gas so that the theoretical function then merely includes one concentration of the only one absorbing gas) based on the concentration of the mixed gas.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine gas absorption spectrometer and method of Muramatsu et al with a gas concentration measurement unit configured to measure a concentration of the mixed gas, wherein the measurement object gas containing a measurement target gas and a mixed gas other than the measurement target gas; and a physical quantity correction unit configured to correct at least one of the temperature and the concentration of the measurement target gas measured by the physical quantity measurement unit based on the concentration of the mixed gas as taught by Poehler et al for the purpose of measuring and determining accuracy the concentration of the gases by the properties of measuring device, especially the spectral resolution of the detector.
	It is noted that the feature “at least one of a temperature and concentration…” is alternative. Therefore, for examination purposes, the feature considered to be “…concentration…”.
Regarding claims 2 and 15; Muramatsu et al discloses the physical quantity measurement unit (analyzer 16 @ figures 1-2 and paragraphs [0056] and [0030]: e.g., a physical quantity determiner for determining at least one among the temperature, concentration and pressure of the target gas, based on the nth order derivative curve) includes: a polynomial approximation unit (paragraph [0028]: e.g., a polynomial approximator) configured to approximate the absorption spectrum by an approximate polynomial in a wavelength width range equivalent to a wavelength modulation width of WMS at each point of the wavelength (abstract and paragraph [0034]: e.g., the gas absorption spectroscopic system according to the present invention, a mathematical operation similar to the WMS process is performed on this spectrum profile including the absorption peak.  Specifically, an nth order polynomial approximation is performed on the spectrum profile in a section corresponding to the modulation depth of the WMS around each wavelength point); and a differential spectrum preparation unit (figures 6-7 and paragraph [0029]: e.g., derivative curve creator) configured to prepare a second order differential spectrum of the absorption spectrum based on a factor in each term of the approximate polynomial at each point (paragraph [0035]: e.g., mth order polynomial approximation is performed over a certain range centering on a wavelength at which the higher harmonic wave needs to be determined.  The coefficients in the obtained 
polynomial correspond to the higher harmonic wave signal which will be obtained by the WMS process.  The range over which the polynomial approximation is performed corresponds to the amplitude of modulation in the WMS process and paragraph [0036]: e.g., The higher the order of the approximate polynomial is, the more accurate the approximation is.  Normally, the first or second order approximate  polynomial is sufficient), and at least one of the temperature and the concentration of the measurement target gas is measured based on the second order differential spectrum of the measurement target gas (paragraph [0060]: e.g., in an actual measurement of target gas, the concentration, pressure, temperature and other properties of the gas are calculated based on the high order derivative curves (including the zeroth order) thus created (Step S7).  For example, the concentration of the target gas can be calculated from the area of the absorption peak of the zeroth order derivative curve (FIG. 8).  It may also be calculated from the peak height of the second order derivative curve (FIG. 7)).
	Regarding claim 10; Muramatsu et al discloses the physical quantity measurement unit (analyzer 16 @ figures 1-2 and paragraphs [0056] and [0030]: e.g., a physical quantity determiner for determining at least one among the temperature, concentration and pressure of the target gas, based on the nth order derivative curve) measures at least one of the temperature and the concentration of the measurement target gas using a peak height of the second order differential spectrum (figures 7-8 and paragraph [0060]: e.g., the concentration of the target gas can be calculated from the area of the absorption peak of the zeroth order derivative curve (FIG. 8).  It may also be calculated from the peak height of the second order derivative curve (FIG. 7)).
Regarding claim 13; Muramatsu et al discloses the gas absorption spectrometer is a cavity ring-down absorption spectrometer (paragraph [0005]: e.g., CRDS (Cavity Ring Down Absorption Spectroscopy).

Claims 3-4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al in view of Pehler et al as applied to claims 2 and 15 above, and further in view of Ratajczak et al (US 2013/0133647).
Regarding claims 3 and 16; Muramatsu et al in view of Pehler et al combination discloses all of feature of claimed invention except for the gas concentration measurement unit measures the concentration of the mixed gas based on a second order differential spectrum of the mixed gas. However, Ratajczak et al teaches that it is known in the art to provide the gas concentration measurement unit (100 @ figure 8) measures the concentration of the mixed gas (paragraph [0023]: e.g., the oxygen concentration sensor is configured to measure the concentration of oxygen in a gas mixture and produce an electrical signal corresponding to the concentration of oxygen in the gas mixture.  The measured value may be an instantaneous concentration) based on a second order differential spectrum of the mixed gas (paragraphs [0023] and [0027]: e.g., the alarm flow rate is computed as a function of the present oxygen concentration and the present altitude.  The function may be a polynomial.  In some embodiments, the function may be a second-order polynomial, such as, for example, Ax2+Bx+C, where x is the received present oxygen concentration value, and A, B, and C are functions of the received present altitude value). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine gas absorption spectrometer and method of Muramatsu et al with limitation above as taught by Ratajczak et al for the purpose of monitoring accuracy he oxygen concentration and flow as a function of the altitude.
Regarding claim 4; Muramatsu et al in view of Pehler et al combination discloses all of feature of claimed invention except for the gas concentration measurement unit is disposed in the gas cell and has a concentration sensor configured to measure the concentration of the mixed gas. However, Ratajczak et al teaches that it is known in the art to provide the gas concentration measurement unit (60 @ figure 10) is disposed in the gas cell (68 @ figure 10) and has a concentration sensor (66 @ figure 10) configured to measure the concentration of the mixed gas (paragraph [0023]: e.g., The present oxygen concentration value is measured by an oxygen concentration sensor.  The oxygen concentration sensor is configured to measure the concentration of oxygen in a gas mixture and produce an electrical signal corresponding to the concentration of oxygen in the gas mixture). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine gas absorption spectrometer and method of Muramatsu et al with limitation above as taught by Ratajczak et al for the purpose of monitoring accuracy he oxygen concentration and flow as a function of the altitude.
Regarding claim 12; Muramatsu et al in view of Pehler et al combination discloses all of feature of claimed invention except for the approximate polynomial is an approximate quadratic polynomial. However, Ratajczak et al teaches that it is known in the art to provide the approximate polynomial (paragraphs [0027]-[0028]: e.g., the function may be a second-order polynomial, such as, for example, Ax2+Bx+C, where x is the received present oxygen concentration value, and A, B, and C are functions of the received present altitude value…Similarly, any or all of A, B, and C, may be polynomials) is an approximate quadratic polynomial. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine gas absorption spectrometer and method of Muramatsu et al with limitation above as taught by Ratajczak et al for the purpose of monitoring accuracy he oxygen concentration and flow as a function of the altitude.


Claims 11 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al in view of Pehler et al as applied to claim 1 above, and further in view of Sharma et al (US 2017/0003218).
Regarding claim 11 and 19; Muramatsu et al in view of Pehler et al combination all of feature of claimed invention except for a pressure sensor configured to detect a pressure of the measurement object gas, wherein the physical quantity correction unit corrects at least one of the temperature and the concentration of the measurement target gas measured by the physical quantity measurement unit based on the pressure of the measurement object gas and the concentration of the mixed gas. However, Sharma et al teaches that it is known in the art to provide a pressure sensor (118 @ figure 1) configured to detect a pressure of the measurement object gas (paragraph [0019]: e.g., a pressure and temperature (P&T) sensor 118 to sense the pressure and temperature of the gas mixture in real-time.  The P&T sensor may comprise either an integrated sensor or separate pressure and temperature sensors), wherein the physical quantity correction unit (e.g., sensor unit [108 @ figure 1]) corrects at least one of the temperature and the concentration of the measurement target gas measured by the physical quantity measurement unit based on the pressure of the measurement object gas (paragraph [0047]: e.g., the calculated or actual concentration of the primary gas is compared with the measured concentration of the primary gas to determine the difference in concentration measurement of the primary gas.  For example, if the measured concentration of the primary gas at the sensor operating pressure) and the concentration of the mixed gas (paragraph [0047] and claim 11: e.g., the sensor unit comprises: measuring an initial concentration of the primary gas at the second pressure of the gas mixture). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine gas absorption spectrometer and method of Muramatsu et al with limitation above as taught by Sharma et al for the purpose of improving the accuracy in determining the concentration level of the one or more gases in the gas mixture.

Allowable Subject Matter
Claims 5-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-9 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a gas absorption spectrometer comprising all the specific elements with the specific combination including the physical quantity correction unit has an approximate expression representing a change in peak height of the second order differential spectrum of the measurement target gas relative to the concentration of the mixed gas and is configured to correct at least one of the temperature and the concentration of the measurement target gas measured by the physical quantity measurement unit using a correction value obtained by the approximate expression in set forth of claim 5.
The prior art of record, taken alone or in combination, fails discloses or render obvious a gas absorption spectrometer comprising all the specific elements with the specific combination including the physical quantity correction unit has a correction value representing relationship between the concentration of the mixed gas and a peak height of the second order differential spectrum of the measurement target gas and is configured to correct at least one of the temperature and the concentration of the measurement target gas measured by the physical quantity measurement unit using the correction value in set forth of claim 7.
The prior art of record, taken alone or in combination, fails discloses or render obvious a gas absorption spectroscopy method comprising all the specific elements with the specific combination including the correcting at least one of the temperature and the concentration of the measurement target gas includes: obtaining a correction value from an approximate expression of a power function representing a change in peak height of the second order differential spectrum of the measurement target gas relative to the concentration of the mixed gas; and correcting at least one of the temperature and the concentration of the measurement target gas measured by the measuring at least one of the temperature and the concentration of the measurement target gas using the correction value in set forth of claim 17.
The prior art of record, taken alone or in combination, fails discloses or render obvious a gas absorption spectroscopy method comprising all the specific elements with the specific combination including the correcting at least one of the temperature and the concentration of the measurement target gas corrects at least one of the temperature and the concentration of the measurement target gas measured by the measuring at least one of the temperature and the concentration of the measurement target gas using a correction value determined based on a change in Lorentz broadening coefficient (Air) relative to the concentration of the mixed gas, the correction value representing relationship between the concentration of the mixed gas and a peak height of the second order differential spectrum of the measurement target gas in set forth of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Yumoto et al (US 2016/0331270) discloses a gas analysis device and a gas analysis method that analyze a plurality of gaseous components contained in a gas, wherein two or more types of gaseous components contained in the gas are measurement targets, a mid-infrared light with a wavelength that is caused to match the absorption spectrum of the measurement target gaseous components is output from the light source, and concentrations of the gaseous components are obtained based on light intensity detected by the detector.
2) Goto et al (US 20009/0164138 and figure 6) discloses the exhaust gas analysis method further comprises detecting the absorption spectrum of the laser beam absorbed in the exhaust gas by using the received laser beam (S1), calculating the concentration of the specific gas component by using the absorption spectrum (S2), calculating the temperature of the exhaust gas by using the absorption spectrum (S3), calculating the pressure of the exhaust gas by using the absorption spectrum (S4 to S6), correcting the calculated concentration of the component contained in the exhaust gas by using the calculated temperature (S7), correcting the concentration by using the calculated pressure (S8), and outputting the true concentration value (S9).
3) Tan et al (US Patent No. 9,267,880) discloses Spectroscopic measurements of quantities of interest (e.g., gas concentration) often rely on spectroscopic measurements at several frequencies. Cavity ring-down spectroscopy (CRDS) is one such method, where cavity energy decay times (i.e., cavity ring-down times) are measured in order to determine the absorption provided by a sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 24, 2021


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886